Notice of Pre-AIA  or AIA  Status
 	The present application 16/361,310, filed on 3/22/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Response to Amendment
Claims 1,3-7,9-15,17-18,20-23 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 3/9/2022.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
11/24/2021 has been entered
. 
Drawings
The Drawings filed on 3/22/2019 are acceptable for examination purpose.
Reasons for Allowance

 	Claims 1,3-7,9-15,17-18,20-23 (re-numbered as 1-19) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 3/9/2022, the prior art of Siden et al., US Pub. No. 20150019495, Hickman, US Pub. No. 20160259794, Baptist, US Pub.No. 20140337685 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“determining a difference in the data included in the end snapshot tree compared to the start snapshot tree; and 
 	providing the difference in the data included in the end snapshot tree compared to the start snapshot tree to the target system, wherein the target system behaves as if an entire snapshot is present”, in claim 1,9,17
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 3-7,        10-15,18,20-23 being definite, enabled by the specification, and further limiting to       the independent claims are also allowable.








 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154